DETAILED ACTION
Claims 1 – 4 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note on Claim Interpretation
The term “Abreu brain thermal tunnel (ABTT)” will be considered to reference the area described in at least [0119-0123] (see also figs. 60, 61, 62, and 63B) of the instant specification as published in US 20190365240.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said ABTT terminus" in line 3.  There is insufficient antecedent basis for this limitation in the claim since the ABTT is previously recited but the terminus is not.
For purpose of examination the limitation will be construed as “a terminus of said ABTT” or the like.
However, positive in clam recitation of the metes and bounds applicant intends to claim is required.

Claim 3 recites the phrase “chemical compounds such as …” in line 2. This phrase is indefinite since based on the content of the disclosure (see at least [0112] of instant publication US 20190365240) it is unclear what the metes and bounds of these chemical compounds must be. Further, it is unclear whether the meeting the listing of recited compounds is required or merely alternatives but that the limitation may be met with unlisted chemical compounds (See MPEP 2173.02 II and 2173.05(d)).
For purpose of examination the limitation will be considered as any plurality of chemical compounds.
However, positive in clam recitation of the metes and bounds applicant intends to claim is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,123,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim set is directly broader than the reference claim. 
Specifically, the reference claim (10) contains limitations for a method of:
“collecting thermal radiation emitted from the brain tunnel” (instant step a.);
“converting the thermal radiation received by the radiation sensor to a temperature level by a processor” (instant step b.); and
“displaying the temperature level on a display” (instant step c.)
As such, an infringement on claim 10 of the reference patent would necessitate infringement on the instant claim 1.
Further claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,123,732 in view of Bellifemine (US 20130215928) and further in view of Abreu (US 20090105605). Specifically, Since the limitations of claims 2-4 are obvious over these pieces of prior art (see 103 section below) and claim 1 from which these claims depend is anticipated by reference claim 10 the dependent claims (claims 2-4) are likewise subject to double patenting.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) or amendments which distinguish the instant claim set from the reference claim set may be used to overcome this rejection based on nonstatutory double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bellifemine (US 20130215928) in view of Abreu (US 20090105605).

Regarding claim 1, Bellifemine teaches a method for measuring a temperature (see abstract) of a brain by way of an Abreu brain thermal tunnel (ABTT) (see abstract and fig. 7; see also [0191] and element 109 with [0209]) comprising:

b.    Producing a signal corresponding to said collected thermal emission ([0171]; see fig. 1 showing the connectivity for passing the signal from the collected/sensed thermal emissions to other components including a processor 7; see also [0074-75]),
c.    Reporting a temperature from produced said signal (via at least display unit 8; see [0075]; see also [0081] and [0171]).
Bellifemine does not directly and specifically state that target area 109; see fig. 7 and [0209-210] is an ABTT (teaching instead the area of the ABTT; see note on claim interpretation above).
However, Abreu directly and specifically teaches measuring brain temperature via a brain temperature tunnel ([0016-18]; see fig. 2b and fig. 4b).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measurement at target areas “the skin zone at the ethmoid sinus, i.e. the portion of body which is between each eye and the nasal septum” ([0209] of Bellifemine) of Bellifemine with the specific knowledge of using the brain temperature tunnel of Abreu. This is because measuring the core temperature of a body/brain from outside the body allows for simplified use for an end user. This is important in order to provide an end user a method of determining the temperature inside a body.

Regarding claim 2, Bellifemine teaches adjusting the temperature of an area surrounding the ABIT terminus (at least [0149] teaches adjusting the temperature of the area measured; which may be as seen in fig. 7 and taught in [0209]).

Regarding claim 3, Bellifemine teaches using the ABTT to measure a biological parameter (at least temperature; see abstract).
Bellifemine lacks direct and specific teaching of using the ABTT to measure a plurality of chemical compounds such as glucose, cholesterol, alcohol, analytes present in the body, chemicals received by the body, elements produced by the body, and microorganisms present in the body.
However, Abreu directly and specifically teaches measuring glucose/cholesterol/other chemicals/analytes ([0554]; [0727-730]; see also [0050]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the measurement at target areas of Bellifemine with the specific knowledge of using the glucose, cholesterol, and other chemicals of Abreu. This is because measuring these parameters via emitted radiation signature (see at least Abreu at [0730]) allows for understanding the desired information about the body in a non-invasive manner. This is important in order to provide an end user a method of determining this information in a comfortable manner for a patient/end user.

Regarding claim 4, Bellifemine lacks direct and specific teaching of identifying a radiation signature or a thermal signature of an element as received from the ABTT terminus to identify a presence or a concentration of said plurality of chemical compounds.
However, Abreu directly and specifically teaches measuring glucose/cholesterol/other chemicals/analytes ([0554]; [0727-730]; see also [0050]) using a radiation signature (see at least [0730]; see also [0767-769]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Mullin et al. (US 20140046192); see fig. 4 in view of fig. 7, element 76; [0030] regarding emitted radiation; [0098] regarding signal corresponding to collected thermal emission; step 98, fig. 11 regarding outputting as well as [0101].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855